 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KAREEM J. HOWELL,                                 Case No. 1:19-cv-00556-DAD-JDP

12                        Plaintiff,                   ORDER GRANTING DEFENDANTS’
                                                       REQUEST FOR AN EXTENSION
13            v.

14                                                     ECF No. 27
     J. BURNES, et al.,
15
                          Defendants.
16

17

18            Defendant’s request for an extension, ECF No. 27, is granted. Defendants’ opposition to

19   plaintiff’s motion for summary judgment will be due April 30, 2020.

20
     IT IS SO ORDERED.
21

22
     Dated:        March 14, 2020
23                                                     UNITED STATES MAGISTRATE JUDGE
24

25
     No. 205.
26
27

28
                                                       1
